uniform issue list no department of the treasury internal_revenue_service washington d c nov t er rati legend church a directory b committee c state d corporation l corporation m system p system r plan s plan t plan u _ plan x plan y plan z ladies and gentlemen this letter is in response to your ruling_request dated date concerning whether plan x y and z qualify as church plans under sec_414 of the internal_revenue_code code the following facts and representations have been submitted corporation l is a hospital and health care provider corporation l was incorporated in as a state d nonprofit corporation at all times corporation l has been affiliated with the church a and is listed in directory b the internal_revenue_service has determined that an organization listed or appearing in directory b is an organization described in code sec_501 and exempt from tax under sec_501 a corporation l’s articles of incorporation and bylaws provide that the corporation shall at all times be operated as a church a medical center in conformance with the ethical and religious directives of church a as promulgated and published by the leaders of church a in the united_states of america in addition according to corporation l’s bylaws article v sec_4 all medical staff of corporation l is required to verify in writing their acceptance and agreement to abide by the ethical and religious directives for church a affiliated heath care facilities its affiliate corporation m operate two hospitals in state d corporation l and system p corporation l and corporation m joined to form system p and in the employees of system p participated in three became an affiliate of system r retirement plans maintained by system r plans s t and u the internal_revenue_service has ruled that plans s t and u are church plans within the meaning of code sec_414 effective corporation l and corporation m separated from system p the portion of plans s t and u attributable to the employees of corporation l and corporation m were spun off and named plans x y and z vill of corporation l’s articles of incorporation provides the number and article composition of corporation l’s board_of directors under article viiil corporation l’s board_of directors shall consist of no less than and no more than members and is self-perpetuating or organization the articles of incorporation provide that a majority of board members while no member is appointed directly by a church official plans x y and z are currently administered by must be members of church a committee c which serves at the pleasure of the plans’ sponsor the sole function of committee c is the administration of corporation l’s plans the chairman of the board_of directors of corporation l appoints members to committee c committee c has the sole responsibility and discretionary power and authority necessary to administer plans x y and z for corporation l based on the foregoing facts corporation l requests that its plans x y and z are church plans within the meaning of sec_414 of the code and have been church_plan within the meaning of e from the date corporation l was spun-off from system r to qualify under sec_401 of the code an employees’ plan generally must among other requirements meet the minimum_participation_standards of sec_410 and the minimum vesting standards of sec_411 qualified_pension plans also must meet the minimum_funding standards of sec_412 each of these sections however contains an exception for a church_plan as defined in sec_414 unless an election has been made in accordance with sec_410 see sec_410 sec_411 and sec_412 sec_414 of the code defines a church_plan as plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code a it sec_414 of the code provides that a plan otherwise qualified will qualify as a church_plan if is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches a church or sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of a ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b of sec_414 sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under sec_414 of the code that organization must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 employees of any organization the organization is exempt from tax under sec_501 of the code is controlled by or associated with a church_or_convention_or_association_of_churches and provides for administration or funding or both of the plan by an organization described in sec_414 of the code be church employees if are considered to maintaining plan a in this case corporation l and its subsidiary_corporation m that participate in plans x y and z are listed in directory b the internal_revenue_service has determined that any organization listed in directory b is an organization listed or described in sec_501 of the code and is exempt from tax under sec_501 of the code an organization listed in directory b shares common religious bonds and convictions with the church a and is considered associated with the church a within the meaning of sec_414 of the code corporation l and corporation m are dedicated to carrying out their health care mission in keeping with beliefs traditions and moral practices of church a therefore under the principles of sec_414 of the code an employee of corporation l or corporation m are considered employees of church a for purposes of the church_plan rules additionally under the principles of sec_414 church a is treated as the employer of any employee who is employed by corporation l or corporation m a church or however an organization must also establish that its retirement_plan is established and maintained by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration of the plan and must also be controlled by or associated with a church or a convention or association of churches a convention or association of churches or by in this case plans x y and z are administered by committee c which serves at the pleasure of the plans’ sponsor and which has sole discretionary authority to administer it is concluded therefore that committee c is an organization of the type the plans described in sec_414 of the code specifically the primary purpose of committee c is the administration of plans x y and z sponsored by corporation l the appoints members to committee c consequently committee c has been shown to be associated with or controlled by church a of corporation directors board_of l accordingly with regard to your ruling_request we rule that plans x y and z are church plans within the meaning of code sec_414 this letter expresses no opinion as to whether plans x and y satisfy the requirements for plans qualification found in code sec_401 and sec_401 such determinations are under the jurisdiction of the manager employee_plans determinations in cincinnati ohio also no opinion is expressed as to whether plan z satisfies the requirements to be an arrangement under code sec_403 such a determination would entail another private ruling_request for the director of employee_plans rulings and agreements washington d c this letter is directed only to the taxpayer who requested it code provides that it may not be used or cited as precedent sec_61 k of the pursuant to the power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representatives should you have any concerns with this letter please contact ‘oe yours andrew ol employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice copy of notification letter form to authorized representative
